    Case: 1:19-cv-00124-DRC-KLL Doc #: 28 Filed: 06/19/20 Page: 1 of 2 PAGEID #: 123




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

    HOLLY BAKER,

                  Plaintiff,
                                               Case No. 1:19-cv-124
           v.                                  JUDGE DOUGLAS R. COLE
                                               Magistrate Judge Litkovitz
    UNITED STATES ATTORNEY,
    et al.,

                  Defendants.

                                         ORDER

          This cause comes before the Court on the Magistrate Judge’s March 31, 2020

Report and Recommendation (“R&R”) (Doc. 27) that this Court dismiss the

Defendants, retitle the action in the name of the agency head, Andrew Saul,

Commissioner of Social Security, and grant Commissioner Saul’s Motion to Dismiss

pursuant to Federal Rule of Civil Procedure 12(b)(1) (Doc. 13). (See R&R at #119 1).

          The R&R advised Baker that a failure to object within the 14 days specified by

the R&R may result in forfeiture of rights on appeal, which includes the right to

District Court review. (See id. at #120). See also Thomas v. Arn, 474 U.S. 140, 149–

53 (1985) (“There is no indication that Congress, in enacting § 636(b)(1)(C), intended

to require a district judge to review a magistrate’s report to which no objections are

filed.”); Berkshire v. Beauvais, 928 F.3d 520, 530–31 (6th Cir. 2019) (noting “fail[ure]

to file an objection to the magistrate judge’s R&R … is forfeiture, not waiver”)




1
    Refers to PageID Number.
Case: 1:19-cv-00124-DRC-KLL Doc #: 28 Filed: 06/19/20 Page: 2 of 2 PAGEID #: 124




(emphasis original); 28 U.S.C. § 636(b)(1)(C). The time for filing objections has passed

and none have been filed.

      Therefore, the Court ADOPTS the Report and Recommendation, DISMISSES

the Complaint, and DIRECTS the Clerk to enter judgment accordingly.


      SO ORDERED.

June 19, 2020
DATE                                       DOUGLAS R. COLE
                                           UNITED STATES DISTRICT JUDGE




                                           2
